Case 6:13-cr-O0005-SEH Document 60 Filed 04/21/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
vs.
ANTONIO MATHIAS PETERSEN,

Defendant.

 

 

CR 13-05-H-SEH

ORDER

Defendant filed a Status Report on April 20, 2020,' advising the Court that

Defendant requests an in-person, contested hearing on the petition for revocation.

Within the Status Report is a contention “that this circumstance warrants a

reopening and/or reconsideration of this detention status under Rules 32.1(a)(b)

and 46(d), Fed. R. Crim. P.,” and a “request that the Court . . . send the case back

to Magistrate Judge Johnston so he can reconsider Mr. Petersen’s request for

release on conditions.””

 

'Doc. 59.

2 Doc. 59 at 2.
Case 6:13-cr-O0005-SEH Document 60 Filed 04/21/20 Page 2 of 2

ORDERED:

If Defendant seeks to reopen detention proceedings in this matter, he is
directed to file forthwith a motion to reopen detention proceedings with a
supporting brief. The United States shall file a response as provided in L.R. CR
47.2.

s
DATED this 4/ Gay of April, 2020.

f, Aorlder

AM E. HADDON
United States District Judge

-2-
